Exhibit 10.1

 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$7,500,000.00

 

11/08/2011

 

08-01-2012

 

 

 

4A0 / 9215

 

 

 

PMF01

 

 

 

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

 

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:

STARTEK, INC.

 

Lender:

UMB BANK COLORADO, n.a.

 

STARTEK USA, INC.

 

 

DOWNTOWN DENVER BANKING CENTER

 

STARTEK CANADA SERVICES, LTD.

 

 

1670 BROADWAY

 

STARTEK INTERNATIONAL LIMITED

 

 

DENVER, CO 80202-4838

 

44 COOK ST., SUITE 400

 

 

(303) 839-1300

 

DENVER, CO 80206

 

 

 

 

Principal Amount: $7,500,000.00

 

Date of Note: November 8, 2011

 

PROMISE TO PAY.  STARTEK, INC.; STARTEK USA, INC.; STARTEK CANADA SERVICES, LTD.
and STARTEK INTERNATIONAL LIMITED (“Borrower”) jointly and severally promise to
pay to UMB BANK COLORADO, n.a. (“Lender”), or order, in lawful money of the
United States of America, the principal amount of Seven Million Five Hundred
Thousand & 00/100 Dollars ($7,500,000.00) or so much as may be outstanding,
together with interest on the unpaid outstanding principal balance of each
advance.  Interest shall be calculated from the date of each advance until
repayment of each advance.

 

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on August 1, 2012.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning December 1, 2011, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs.  Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the One
Month London Interbank Offered Rate, or “LIBOR” (the “Index”).  The Index is not
necessarily the lowest rate charged by Lender on its loans.  If the Index
becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower’s request.  The interest rate change will not
occur more often than each day.  Borrower understands that Lender may make loans
based on other rates as well.  The Index currently is 0.245% per annum. 
Interest on the unpaid principal balance of this Note will be calculated as
described in the “INTEREST CALCULATION METHOD” paragraph using a rate of 3.750
percentage points over the Index, adjusted if necessary for any minimum and
maximum rate limitations described below, resulting in an initial rate of 4.500%
per annum based on a year of 360 days.  NOTICE:  Under no circumstances will the
interest rate on this Note be less than 4.500% per annum or more than the
maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this Note is computed using this method.  This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.   Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due. 
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower’s obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance due. 
Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language.  If Borrower sends such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  UMB BANK
COLORADO, n.a.; DOWNTOWN DENVER BANKING CENTER; 1670 BROADWAY; DENVER, CO
80202-4838.

 

LATE CHARGE.  If a payment is 30 days or more late, Borrower will be charged
10.000% of the regularly scheduled payment or $50.00, whichever is less.

 

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 2.000
percentage point margin (“Default Rate Margin”).  The Default Rate Margin shall
also apply to each succeeding interest rate change that would have applied had
there been no default.  However, in no event will the interest rate exceed the
maximum interest rate limitations under applicable law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default.  Borrower fails to make any payment when due under this Note
following the expiration of applicable cure periods, if any.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower
following the expiration of thirty (30) days after written notice of such
default is provided by Lender to Borrower.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Change In Ownership.  Any person becomes the beneficial owner of more than fifty
percent (50%) of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender the reasonable
costs of such collection.  This includes, subject to any limits under applicable
law, Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there
is a lawsuit, including without limitation attorneys’ fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals.  If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.

 

GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of

 

1

--------------------------------------------------------------------------------


 

the State of Colorado without regard to its conflicts of law provisions.  This
Note has been accepted by Lender in the State of Colorado.

 

CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of DENVER County, State of Colorado.

 

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

COLLATERAL.  Borrower acknowledges this Note is secured by ACCOUNTS RECEIVABLE
AND GENERAL INTANGIBLES AS FURTHER DESCRIBED IN SECURITY AGREEMENT DATED JUNE
26, 2009;  DEEDS OF TRUST DATED JUNE 26, 2009 ON PROPERTIES LEGALLY DESCRIBED
THEREIN COMMONLY KNOWN AS 244 DUNDEE AVENUE, GREELEY, COLORADO AND 1250 H
STREET, GREELEY, COLORADO; A MORTGAGE DATED JUNE 26, 2009 ON PROPERTY LEGALLY
DESCRIBED THEREIN COMMONLY KNOWN AS 116 E. RANDOLPH AVENUE, ENID, OKLAHOMA AND A
MORTGAGE DATED JUNE 26, 2009 ON PROPERTY LEGALLY DESCRIBED THEREIN COMMONLY
KNOWN AS 407 S. 2nd STREET, LARAMIE, WYOMING.

 

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note, as well as directions for payment from Borrower’s accounts, may be
requested orally or in writing by Borrower or by an authorized person.  Lender
may, but need not, require that all oral requests be confirmed in writing. 
Borrower agrees to be liable for all sums either:  (A)  advanced in accordance
with the instructions of an authorized person or (B)  credited to any of
Borrower’s accounts with Lender.  The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs.  Lender will have no
obligation to advance funds under this Note if:  (A)  an Event of Default has
occurred under the terms of this Note or any agreement that Borrower has with
Lender, including any agreement made in connection with the signing of this
Note;  (B)  Borrower or any guarantor ceases doing business or is insolvent;  or
(C)  Borrower has applied funds provided pursuant to this Note for purposes
other than those authorized by Lender.

 

ADDITIONAL TERMS. Each and every advance made under this Note shall be at
Lender’s sole discretion, Lender having made no commitment to make any such
advances.

 

Borrower shall not a) voluntarily transfer any assets into trust or, b) if
already owned in trust, shall not voluntarily transfer title to such trust
assets to any other person or entity, without giving Lender at least 30 days
prior written notice thereof.

 

ADDITIONAL TERMS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR
TO FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER(S) AND US (LENDER)
FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

PRIOR NOTE.  Promissory Note dated August 1, 2011, executed by Borrower to
Lender in the amount of $7,500,000.00 and as subsequently modified, renewed or
extended.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit;  (b) alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness;  (c) exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral;  (d)  apply such security and direct
the order or manner of sale thereof, including without limitation, any
non-judicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine;  (e) release, substitute, agree not
to sue, or deal with any one or more of Borrower’s sureties, endorsers, or other
guarantors on any terms or in any manner Lender may choose;  and (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower.  Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

 

 

 

 

 

 

 

STARTEK, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chad Carlson

 

By:

/s/ Lisa A. Weaver

Chad Carlson, Chief Exec. Officer/Pres. of STARTEK, INC.

 

Lisa A. Weaver, SVP/CFO/Treasurer of STARTEK, INC.

 

 

STARTEK USA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chad Carlson

 

By:

/s/ Lisa A. Weaver

Chad Carlson, Chief Exe. Officer/Pres. of STARTEK USA, INC.

 

Lisa A. Weaver, SVP/CFO/Treasurer of STARTEK USA, INC.

 

2

--------------------------------------------------------------------------------


 

STARTEK CANADA SERVICES, LTD.

 

 

 

 

 

 

 

 

By:

/s/ Chad Carlson

 

By:

/s/ Lisa A. Weaver

Chad Carlson, Chief Exe. Officer/Pres. of STARTEK CANADA SERVICES, INC.

 

Lisa A. Weaver, SVP/CFO/Treasurer of STARTEK CANADA SERVICES, LTD.

 

 

STARTEK INTERNATIONAL LIMITED.

 

 

 

 

 

 

 

 

By:

/s/ Chad Carlson

 

By:

/s/ Lisa A. Weaver

Chad Carlson, Chief Exe. Officer/Pres. of STARTEK INTERNATIONAL LIMITED

 

Lisa A. Weaver, SVP/CFO/Treasurer of STARTEK INTERNATIONAL LIMITED

 

 

LASER PRO Lending, Ver. 5.44.00.002  Copr. Harland Financial Solutions, Inc.
1997, 2009.  All Rights Reserved.  - CO S:\APPS\hfs\CFI\LPL\D20.FC TR-62141 
PR-63 (M)

 

3

--------------------------------------------------------------------------------